USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-8
                                              1-9 filed
                                                   filed06/21/21
                                                         07/12/21 page
                                                                   page11of
                                                                          of11
